Order entered August 10, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00592-CV

        EX PARTE: TIOGA INDEPENDENT SCHOOL DISTRICT AND TIOGA
      INDEPENDENT SCHOOL DISTRICT PUBLIC FACILITY CORPORATION

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. CV-16-0445

                                           ORDER
       We GRANT appellant’s August 5, 2016 opposed second motion for an extension of time

to file a brief and extend the time to SEPTEMBER 16, 2016. No further extension will be

granted in this accelerated appeal absent extenuating circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE